SUMMARY ORDER

Ketut Subarja (“Subarja”) petitions for review of an August 24, 2005 order of the BIA that affirmed an April 27, 2004 oral decision of an immigration judge (“IJ”) that denied his applications for asylum, withholding of removal, and protection under Article 8 of the Convention Against Torture (“CAT”). Subarja concedes his asylum claim is untimely and, consequently, only his withholding of removal and CAT claims are at issue. At base, Subarja contends that he fears persecution on account of his Hindu religion in Indonesia, which is predominately a Muslim country. Familiarity is assumed as to the facts, the procedural context, and the specification of appellate issues.
Where, as here, the BIA “adopts the decision of the IJ and merely supplements the IJ’s decision,” this Court reviews the Id’s decision as supplemented by the BIA. See Chen v. Gonzales, 417 F.3d 268, 270 (2d Cir.2005). This Court reviews factual findings for substantial evidence, overturning them only if a reasonable adjudicator would be compelled to conclude to the contrary. See 8 U.S.C. § 1252(b)(4)(B); Gao v. U.S. Att’y Gen., 400 F.3d 963, 964 (2d Cir.2005) (per curiam).
Substantial evidence supports the BIA’s finding that it is not “more likely than not” that Subarja would be persecuted on the basis of a statutory group (under 8 C.F.R. § 208.16(2)) if he were returned to Indonesia: Subarja lived in Bali from 1996 to 1999, and on-and-off from 1999 to 2001, without incident; he has received no threats since 1996, when he lived in Lam Pung, and has not been attacked since 1995; and the State Department’s country condition reports indicate that, aside from an isolated attack on Hindus in Sulawesi in 2002, there have been no reports of subsequent attacks in either Lam Pung or Bali. Accordingly, even if Subarja demonstrated past persecution (which he has not), he has failed to rebut the presumption of future persecution because he can relocate “to another part of the proposed country of removal and, under all the circumstances, it would be reasonable to expect the applicant to do so.” 8 C.F.R. § 1208.16(b)(l)(i)(B).
Substantial evidence also supports the BIA’s conclusion that (if removed) it is not “more likely than not” that Subarja would suffer torture. Wang v. Ashcroft, 320 F.3d 130, 133-34 (2d Cir.2003). Subarja adduced no evidence that the Indonesian government consented to, or acquiesced in, his alleged torture, and claims no such fear. And any allegation of past persecution is solely attributable to private individuals. See Lin v. DOJ, 428 F.3d 391, *44407 (2d Cir.2005) (defining torture as “the intentional infliction of pain or suffering ... perpetrated or sanctioned by a nation’s authorities” (citation and quotation omitted)).
We have considered petitioner’s remaining arguments and find them to be without merit. For the foregoing reasons, we hereby DENY the petition for review, AFFIRM the decision of the BIA, and ORDER petitioner removed to Indonesia.